        Case 1:19-cv-04106-JPB Document 56 Filed 02/18/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CURTRINA MARTIN, Individually
and as Parent and Next Friend of
G.W., a Minor,

      Plaintiffs,

v.                                               Case No. 1:19-cv-04106-JPB

UNITED STATES OF AMERICA,
LAWRENCE GUERRA, and SIX
UNKNOWN FBI AGENTS,

     Defendants.
__________________________________/

            PLAINTIFFS’ CERTIFICATE OF SERVICE OF
     PLAINTIFFS’ RULE 26(a)(2)(C) DISCLOSURES TO DEFENDANT

      I hereby certify that on this day I served Plaintiffs’ Rule 26(a)(2)(C)

Disclosures to Defendants via email:

                                 Aaron J. Ross
                             Aaron.Ross@usdoj.gov
                                 Darcy F. Coty
                             Darcy.Coty@usdoj.gov
                       The United States Attorney’s Office
                              600 U.S. Courthouse
                            75 Ted Turner Drive SW
                               Atlanta, GA 30303
 Case 1:19-cv-04106-JPB Document 56 Filed 02/18/21 Page 2 of 2




     This 18th day of February 2021,

                                    Jeffrey R. Filipovits
                                    Jeffrey R. Filipovits
                                    Georgia Bar No. 825553

Jeffrey R. Filipovits                  Lisa C. Lambert
Georgia Bar No. 825553                 Georgia Bar No. 142135
Spears & Filipovits, LLC               Law Office of Lisa C. Lambert
1126 Ponce de Leon Ave.                245 N. Highland Ave.
Atlanta, GA 30306                      Suite 230-139
678-237-9302                           Atlanta, Georgia 30307
jeff@civil-rights.law                  404-556-8759
                                       lisa@civil-rights.attorney

         Attorneys for Plaintiffs Curtrina Martin and G.W.




                                2
